In petition for rehearing our attention is called to the fact that the judgment rendered and entered as shown by the record here is like that which was held to be fatally defective in the case of Hamilton v. State, 129 Fla. 219, 176 So. 89, for which reason the said judgment must be reversed and the defendant must be remanded to the custody of the Sheriff of Hardee County, who shall present the said defendant, plaintiff in error here, at the bar of the Circuit Court in and for Hardee County, Florida, at the next regular Term thereof to receive judgment and sentence according to law based on the verdict heretofore rendered, as is shown by the transcript of the record in this cause.
So ordered.
Reversed for legal judgment and sentence.
ELLIS, C.J., and WHITFIELD, BUFORD and CHAPMAN, J.J., concur. *Page 313 
BROWN, J., concurs in part and dissents in part.